 STANDARD OIL COMPANY177TheStandardOilCompany(Ohio)andOil,ChemicalandAtomicWorkers InternationalUnion,Local 7-395.Case 8-CA-4725January 22, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN ANDJENKINSOn October 3, 1968, Trial Examiner Leo F.Lightner issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notengaged in certain other unfair labor practicesalleged in the complaint and recommended that thecomplaintbedismissedwithrespecttothisallegation.Thereafter,Respondent filed exceptionsto the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and supportingbrief, and the entire record in this case, and herebyadoptsthefindings,conclusions,andrecommendations' of the Trial Examiner with thefollowing modifications.As set. forth more fully in the Trial Examiner'sDecision,Respondent and the Union have beenbargaining collectively for more than 25 years. In1964,when the parties entered into a 2-yearcollective-bargainingagreement,Respondentinformed the Union that it intended to close itsrefinery installation, leaving intact only the asphaltplant. By 1966 the refinery had been dismantled.Between 1964 and 1967 the parties negotiatedsupplemental agreements to reflect changed workingconditionsresultingfrom the curtailment ofRespondent's operations. The fourth supplementalagreement executed January 1967, extended theprincipal agreement and supplements to December31, 1968, and contained the following clause:'The Board does not adopt that portion of the Trial Examiner'sRecommended Order which requires Respondent to generally recognizeand bargain with the Union. Since the parties have had a bargainingrelationship for over 25 years and Respondent has not questioned its dutyto recognize and bargain with the Union, a general bargaining order is notwarranted in this case.The parties agree to meet and make thenecessaryrevisions'by July 1, 1967 to theAgreement effective July 31, 1964 together withitsSupplements by deletion of obsolete provisionsand by making wording changes as may berequired to make said Agreement conform to thechanges in operation covered by SupplementalAgreement No. 3.The principal agreement itself, whose provisionswere extended by this supplemental agreement,specifiesinparagraph2that"noprovisioncontained in this agreement or any amendment orsupplement hereto shall be modified or alteredwithout the mutual consent of the parties."At the same time, the Union and Respondentnegotiated two separate agreements in the form ofLetters of Stipulation concerning retention of ratesof pay upon demotion and job security. The Letterswere not incorporated into the principal agreementor supplements.Pursuant to the above-quoted reopening clauses,the parties held a series of meetings between Marchand July 1967. Respondent proposed modificationsof the contract which the Union considered beyondthe scope of the reopening clause. However, theUnion indicated its willingness to discuss moreextensivemodifications,butconditionedfinalagreement on inclusion in the contract of the LettersofStipulation.Respondent rejected thisUniondemand. The resulting stalemate continued untilAugust 1, 1967, when Respondent announced thatsincean impasse had been reached, it wasunilaterallyplacing in effect the terms of themodification proposals rejected by the Union.The Trial Examiner found that Respondent wasnot bound to incorporate the Letters of Stipulationinto the principal agreement.However, he alsofound that Respondent's proposals exceeded thepurview of the reopening clause. Although Section8(d) of the Act permits modifications of an existingcontract if certain requisites are met, the Sectionalso provides that "the duties so imposed shall notbe construed as requiring either party to discuss oragreetoanymodificationof the terms andconditions contained in a contract for a fixed periodif such modification is to become effective beforesuch terms and provisions can be reopened underthe provisions of the contract."TheUnion'sconsentwasrequiredifmanagement's proposed modifications were to takeeffect.When the Union lawfully withheld its assent,astalematedidobtain.The Trial Examinercorrectly found, however, that although an employermay unilaterally institute changes when an impasseoccursduringthenegotiationsforan initialbargaining agreement or following the expirationdate of an expiring contract, the employer may notdo so where, as here, the contract has not yet'terminated.Accordingly,theTrialExaminercorrectly ruled that Respondent was not free in themanner sought to modify the unexpired agreement174 NLRB No. 33 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDover the Union's objections, but was obligated tomaintainineffectallpreexistingcontractualcommitments for the contract term.We affirm,therefore, theTrialExaminer's finding that byunilaterally publishing and implementing terms andconditionsof employment inconsistent with theextant collective-bargaining agreement, Respondentviolated Section 8(a)(5) and (1) of the Act.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, The, Standard OilCompany (Ohio), Cleveland,Ohio, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder, as herein modified:1.Delete paragraphs 1(a) and 2(b) of the TrialExaminer'sRecommendedOrderandreletterparagraphs 1(b) and (c) and 2(c), (d), and (e)accordingly.2.Delete the second indented paragraph of thenotice attached to the Trial Examiner's Decision.'See C&S Industries.Inc.158 NLRB454, 457TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELEO F. LIGHTNER, Trial Examiner: This proceeding washeard before me in Cleveland, Ohio, on May 7 and 8,1968, on the complaint of General Counsel, as amended,and the answer, as amended, of The Standard OilCompany (Ohio),' herein referred to as Respondent.' Thecomplaint alleges violations of Section 8(a)(5) and (1) andSection 2(6) and (7) of the Labor Management RelationsAct, 1947, as amended, 61 Stat. 136, herein called theAct. The parties waived oral argument and briefs filed bytheGeneralCounsel and the Respondent have beencarefully considered.Upon the entire record,' and from my observation ofthe witnesses,' I make the following:FINDINGS AND CONCLUSIONS1.THEBUSINESS OF THE RESPONDENTItisundisputedthatRespondent is an Ohiocorporation, operating numerous plants, andis engaged inthemanufacture,processing,selling,anddistribution of'Modifiedat the hearingto correctly reflect theidentity of Respondent'A charge wasfiled on August 16, 1967 A complaintwas issued onJanuary 10, 1968, and amended during the hearing herein'On June 17, 1968,Respondent filed a motionto correctthe record,setting forth 50 items,largely correction of words anddatesOn June 21,1968,General Counsel advised there was no objectionto the motion,however theerror listed under itemNo 34appears on page169, not page164.Accordingly,the motion,as corrected,is granted.In addition, other minor errors were noted andcorrected.'Only one witness appeared for GeneralCounsel, andone witness forRespondent.As set forthinfra,the chiefnegotiator for Respondent was illand unable to attend the hearingpetroleum and related products, such as asphalt.We arehereinconcernedonlywithwhat is identified asRespondent'sClevelandAsphaltPlant.Respondentannually, a representative period, receives at its ClevelandAsphalt Plant, directly from points outside the State ofOhio, and transported in interstate commerce, goods andproducts valued in excess of $50,000. The complaintalleges, the answer admits, and I find that Respondent isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDOil,ChemicalandAtomicWorkersInternationalUnion, Local 7-395, herein referred to as the Union, is alabor organizationwithin themeaning ofSection 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESIssuesThe issues raised by the pleadings and litigated at thehearing are whether Respondent failed and refused tobargain collectively in good faith, with the Union, on andafterApril 4, 1967, in contravention of the provisions ofSection 8(a)(5) and (1) of the Act by: (a) refusing toincorporate, by reference or otherwise, the subject matterof so-calledLettersofStipulation,entered into onJanuary 24, 1967, one treating with the subject of jobsecurity and the other with the subject of demotion ofpermanent full-time employees; or (b) by commencing onor about July 31, 1967, publishing, circulating among itsemployees in the unit represented by the Union, andunilaterally placing in full force and effect new terms andconditions of employment inconsistent withan existingcollective-bargaining agreement, comprised of a PrincipalAgreement and Supplemental Agreements, or (c) by on orabout August 1, 1967, and thereafter circulating amongthe employees in said unit and placing into effect a revisedSeniority List and making other unilateral changes in theterms and conditions of employment of said employeeswhichwere inconsistentwith the existing PrincipalAgreement and Supplemental Agreements.Respondent, by answer, admits that on and after April4,1967,itrefusedtoincorporate theLettersofStipulation within the Principal Agreement asserting thatthe negotiations' were confined to the deletion of obsoleteprovisions from the Principal Agreement and revisionsrequired because of changes in operations and Respondentwas not obligated to bargain on said inclusion at thattime.Respondent, by answer, admits that on or aboutJuly 31, 1967, and thereafter, it unilaterally, without theUnion'sagreement,published, circulated, and placed ineffectnew terms and conditions of employment, butdeniestheywereinconsistentwiththePrincipalAgreementorany supplement theretoRespondentasserts that it was free to act because the Union refused tobargainingoodfaithandcreatedanimpasse.Respondent, by answer, admits that it issued and placedin effect a revised Seniority List, but asserts that saidactionwas in conformance with the revised PrincipalAgreement, that the Union refused to negotiate withrespect to such proposed revised Seniority List, unlessRespondent agreed to the inclusion of the Letters of'Pursuant to an agreementof January 24, 1967, identified asSupplementalAgreement No. 4, further set forthinfra STANDARD OIL COMPANYStipulation in the revised Principal Agreement, and thatthe unilateral institution of said revised Seniority List wasoccasioned by the impasse. Respondent denies that itsconduct constituted an unfair labor practice.Supervisory Personnel and AgentsThe complaint alleges, the answer admits, and I findthatHoward G. Briggs, plant manager of ClevelandAsphalt Plant, is a supervisor, within the meaning ofSection 2(11) of the Act,and an agentof Respondent.The complaint alleges, the answer denies, and I find itunnecessary to resolve the assertion that Jack E. Rover,StaffAssociate-Labor Relations, is a supervisor, withinthemeaning of Section 2(11) of the Act. It is undisputedthat, at all times material herein, Rover was an agent ofRespondent.BackgroundThe facts set forth under this subsection are undisputed.Whileofno consequence herein, the parties havemaintained a collective-bargaining relationship, at theplant in question, for approximately 25 years.As the result of an election, held on March 5, 1964, theBoard certified the Union as the collective-bargainingrepresentative,of the employees in the unit describedinfra,on or about March 12, 1964.6On August 10, 1964, the parties entered into acollective-bargainingagreement,herein referred to asPrincipalAgreement, initially effective from July 31,1964, to June 30, 1966.' Article I, paragrah 2 provides:This agreement is in lieu of all other contracts orundertakings, either oral or written, heretofore or nowexisting between the parties and neither party shall bebound by anything not expressed by writing herein,except as amended, modified and/or supplemented ashereinafter provided and no provision contained in thisagreement or any amendment or supplement heretoshall be modified or altered without the mutual consentof the parties.In view of the planned permanent shutdown of themajor facilities covered under this agreement, theplacement of employees affected by the shutdown, andthe problems relating to the operation of the refineryduring the term of this agreement, as the result thereof,the parties agree as follows:(a)Upon written notice given by one party to theother at any time and from time to time during theterm of this agreement, the parties shall negotiatepromptly upon any proposal to amend, modify orsupplement this agreement.SupplementalAgreement No. 1 was signed by theparties on June 16, 1965, effective from June 16, 1965 to adate uncertain.' The supplement specifically provides thatallprovisions of the Principal Agreement remain in fullforce and effect, "except as modified and/or amended bythis supplemental agreement. Article I, paragraph 2 is notreferred to.'Case 8-RC-5442 The reason underlying the need for an election isobscure''The agreement contains 74 printed pages, 16 separate articles, 218numbered paragraphs,with subdivisions,a wage-rate schedule, identified asExhibit "B,"and a provision relative to red circle rates for processemployees who have been removed from a classification,and othermatters,asExhibit"D " A promotion chart,indicating 28 differentpromotional lines, with footnote references to various provisions of theagreement,isappended.'This particular supplement appears to have no impact on the problems179Supplemental Agreement No. 2 was signed on October8, 1965, and was effective from that date to December 31,1966,and specifically provided for extension of thePrincipal Agreement to December 31, 1966, an extensionfrom its initial termination date of June 30, 1966. Inaddition, Supplemental Agreement No. 2 established newwage rates.SupplementalAgreementNo. 3 while incorrectlyreciting that it was executed on July 7, 1966, was actuallyentered into on July 22, 1966, effective from July 7, 1966,toDecember 31, 1967. Item 1 relates to wage rates andclassifications, "made a part hereof," set forth in ExhibitB-1,an attachment.However, the new wage rates,establishedby this SupplementalAgreement, becameeffective, by its terms, on August 8, 1966. Item 2 of thissupplement provides that the promotion chart [lines ofpromotion],attachedasExhibit"A-1" also becameeffectiveAugust 8, 1966,and was to remain in effect untilDecember 31, 1967.' Paragraph 3 provides: "It is agreedthat the provisions of the Principal Agreement are herebymodified to the extent required by items I and 2 above."Paragraph No. 4 provides that the parties accept theoutline of duties for employees which was contained in amemo dated June 24, 1966, a copy of which is attached tothe Supplement, Pargraph No. 6 provides that except asspecifically set forth in items 1 and 2, covering wage ratesand classifications as item 1 and the promotion chart asitem 2, the Principal' Agreement remains subject toreopeningfornegotiations inaccordancewith theprovisions of Article I thereof.On January 4, 1967, the parties agreed to the extensionof the Principal Agreement, and all supplements from thetermination date of December 31, 1966, to 12.01 a.m.January 9, 1967.11On January 24, 1967, the parties entered intoSupplemental Agreement No. 4 which provides,inter alia,forextensionof the PrincipalAgreement and itssupplements until midnight, December 31, 1968, "and ifnot terminated on that date by sixty (60) days' priorwritten notice given by one party to the other, shallcontinue thereafter until terminated by either party onsixty (60) days' written notice."The crux of the issues raised herein arise in part fromthe following language contained in paragraph 2 ofSupplemental Agreement No. 4:The parties agree to meet and make the necessaryrevisions by July 1, 1967 to the Agreement effectiveJuly 31, 1964 together with its Supplements by deletionof obsolete provisions and by making wording changesasmay be required to make said Agreement conformto the changes in operation covered by SupplementalpresentedhereinHowever, since counsel were unable to agreeas to thetime of its termination,itisnotedthat the firstparagraph provides, inpart,that thissupplement"is to covera specificperiod of time from thepresent untilthe shutdown of the majorrefining facilitiescontemplated for1966 " It is undisputed that the refinery phase ofthe operation was shutdown in July 1966'It appears reasonable to conclude that SupplementalAgreement No. 3was addressed to conditions existing after a closedownof the refinery, withthe following resultsA reduction in thepersonnel in the unit fromapproximately400 to approximately 55 A reduction in the number of jobclassificationsfrom approximately 50 to 7, listed in the appendix, and areductionin promotionallines from 28 to 3"While of no consequence to the issues presented herein, it appears thatthe parties were negotiating during December 1966and early January1967.Inferentiallylackof agreement resulted in a lockout fromapproximately January 9 to approximately January 24, 1967 During thisperiod proposed "Letters ofStipulation"were among the items presentedfor consideration. 180DECISIONS OF NATIONAL'LABOR RELATIONS BOARDAgreement No. 3.SupplementalAgreementNo. 4 also made certainspecificmodifications in specified portions of the PrincipalAgreement and, as an attachment, provided a newwage-rate schedule effective January 1, 1968.Edward Jedinak, chairman of the union negotiatingcommittee, credibly related that contract negotiationswere resumed on January 23, 1967, and includeddiscussion of two Letters of Stipulation. The letters areover the signature of Plant ManagerBriggs.The followingday, Supplemental Agreement No. 4, together with thetwo Letters of Stipulation were submitted to Jedinak forpresentation to the union membership, at a meeting heldthe same evening, and were so approved. One letter isrelated to retention of rates upon demotion and containsthe following,in toto:The Companyagreesduring the life of this agreement"that in the event it is necessary to demote presentpermanent full-time employees from job classificationstowhich they have been permanently assigned, theCompany will maintain the present regular rates of itspresent employees for a period of eighteen (18) weeksfollowing the demotion. In addition an employee withfifteen (15) years or more of continuous service willreceive the higher rate for an additional week for eachyear of continuous service.It is understood that the foregoing does not apply whereemployeesaredemoted for lack of qualification,disciplinary reasons, or where an employee is displacedfrom a bid job by an employee who was absent duringthe time the job was originally posted for bid and wholater bid and was awarded the job.Thisprovisionwillnotapplytoanemployeetemporarily upgraded for seasonal or vacancy fillingreasons.The other letter treats with job security and contains thefollowing,in toto:The matter of job security for our present refineryemployees was discussed during the current contractnegotiations.We stated to the Union Committee ourdesire to provide job security for our present employeesconsistentwith the needs of the business and theefficient operation of the refinery. In order to providejob security consistent with these principles during theterm of the contract agreement.1.The Company will use emphasis in placingprimary reliance on its present employees in theperformance of work in the plant that they regularlyand customarily perform.2.The Company hereby assures you that it desires toaccomplish future technological improvements andinstallation of new units and equipment without lay-offof present personnel of the bargaining units.The Union hereby agrees that in order to enable thecompany to make every effort to provide maximumemployment consistent with the needs of the enterpriseand within the meaning of this letter of understanding itwill cooperate in eliminating inefficient work practicesand further agrees that the Company may utilize thework force to the extent provided in Article VIII,"Rover corroborated Jedinak as to the time of executionof the Letters,and asserted they were effective"for the periodof thePrincipalAgreement,"expiring December31, 1968. Rover,however, asserted that,during the negotiation of these Letters, the Union did not requestthat theybe included in Supplemental Agreement No 4.Section 6 of the contract.The foregoing provisions will not apply to layoffsresulting from catastrophe or the occurrence of majorunexpected events beyond the reasonable control of theCompany.Should an unexpected condition occur, the Companyshall notify the Union (90) ninety days in advance ofthe proposed layoff.During this (90) ninety day period, the Company andtheUnion shall meet and discuss means of preventingsuch layoff. If at the end of (30) thirty days of receiptof notice the matter is not resolved, the Union mayterminate the contract by serving (60) sixty days writtennotice.Jedinak related that the Asphalt Plant continued thesame as when the refinery was operating. The facilitiesrelated to the refinery were dismantled, and employees,previously employed in the refinery portion, were eithertransferredor separated.The name was changed toCleveland Asphalt Plant in July 1966.Jedinak related that pursuant to the undertaking of theparties,contained in paragraph 2 of SupplementalAgreement No. 4, the parties met on March 16, March23,March 30, April 4, April 11 and April 20, all 1967.There were also discussions, as set forthinfra,during orafter grievance committee meetings on May 25 and June28.A special meeting, the detail of which is set forthinfra,was held on July 10, 1967. Jedinak was the principalspokesman for the Union at each of these meetings. PlantManager Briggs was the sole spokesman for the Companyat all meetings prior to April 20. Briggs was accompaniedby Rover at the meetings of April 20 and June 28.Jedinak, in testifying, relied largely on his own notes andthose of the Union's recording secretary, James Deimert,made during the various meetings.' 2The initial meeting, according to Jedinak, on March 16,began with a statement by Briggs that the purpose of themeeting was to incorporate the various supplements intoan agreement. Jedinak responded that Jedinak had theimpression that the purpose was to remove obsoleteprovisions. Briggs, during a lengthy discussion, indicatedthat itmight be necessary to change the location ofparticular items in the agreement. Jedinak cautioned ofthe possibility of losing the intent of what was originallynegotiated.With Briggs reading the language, paragraphby paragraph, from the Principal Agreement the partiescommenced a word by word and sentence by sentenceconsideration. Briggs indicated that paragraph 10(b) to 15,alldealingwith seniority,with particular reference toPromotional Line Seniority, contained in paragraph 11(c)were to be changed. Jedinak related that he respondedthatwhether they were in an integrated refinery or anasphalt'plant a promotionalline isjust that and is notrelatedtothespecificationsofparagraph2ofSupplemental Agreement No. 4. The parties then passedover paragraphs 11 to 20. Jedinak related that when thepartiesconsideredparagraph 28(a), treating with theimpact of seniority on promotions, Briggs indicated achange, resisted by Jedinak In summary, according to"Jedmak related that at the termination of each meeting, or shortlythereafter, it was the practice of Deimert to turn his notes over to Jedinak,who examined them for accuracy and retained possession of them,simultaneously distributing copies to the other union representativesRespondent explained that the hearing had been continued on oneoccasion by reason of the illness of Briggs,who remained unable to appearat the time of the hearing herein. STANDARD OIL COMPANYJedinak, some deletions and modifications were agreed to,while others were passed over for later consideration.Jedinakasserted it became evident that Briggs wassuggesting more than removal of obsolete provisions. Forthat reason, according to Jedinak, he advised Briggs that,before a contract became effective, complete agreementhad to be reached and it had to be presented to themembership for ratification. Briggs did not take exceptionand acknowledged that the agreements reached weretentative.The meeting of March 23 was primarily a monthlygrievancemeeting, followed by a short discussion ofparagraphs 107 and 108, with no conclusions reached.The meeting of March 30 covered consideration ofadditionalparagraphs,with the same mixed resultsoutlined in the prior meeting. Jedinak again advisedBriggs that the Union was there solely for the purpose ofremoving non-applicable items, and would accept onlythose items on which agreement had been reached, afterthey had been reduced to writing.At the meeting of April 4, Jedinak, for the first time,inquired as to whether the Letters of Stipulation, ofJanuary24, supra,were part of the agreement.,,JedinakadvisedBriggs that the Union wanted the Letters ofStipulation, the job duties, attached to SupplementalAgreement No. 3, and the movement of an employeefrom a group 2 job, in the promotional chart, to a group 3lower-paying job, reduced to writing and made part of thecontract.13 Jedmak called Briggs' attention to his openingstatement, of March 16, that the parties were to integratethe various supplements into an agreement for the asphaltoperations. Briggs, according to Jedinak, responded thatjob duties were never part of an agreement. Briggs alsoasserted that the Letters of Stipulation were not part ofthe agreement.At the meeting of April 11,inter alia,Briggs indicateda desire to rotate the employees in the classification ofassistant operators Jedinak explained that there are threefunctions in this particular job classification i.e. animmediate assistant to the operator, a truckloader, and atank car loader and unloader. Briggs indicated a desire tohave the operators familiar with all aspects of theparticular job classification, and desired rotation for thatpurpose. Jedmak asserted this was a modification of thepromotional chart, appended to Supplemental AgreementNo. 3 Briggs then indicated a desire to insert a "breakerposition" into the promotional chart, to entitle theoccupant to a permanent job. Jedmak asserted this was inconflict with the existing supplemental agreement, whichdoes not provide for a breaker position. Jedinak explainedthat the operation is a 24-hour operation, with rotation ofshifts, and a boiler operator or assistant boiler operator isapparently a substitute, on days off, as the operation is a7-day operation and the "breaker" is in the promotionalline of boiler operator and assistant boiler operator, asdistinguished from the asphalt operator and assistantasphalt operator line of promotion. Jedinak related that,while he called attention to the fact that this did notinvolve an obsolete provision, the Union was willing todiscuss the problem. Briggs indicated a desire to removeparagraphs45 to 52, inclusive, which relate to arehabilitation procedure in the event a unit is shut down"It is undi!,puted that, after the events of August 1, in the fall of 1967,thepartiesadjusted,to their mutual satisfaction,themovement ofemployees from a group 2 to a group 3 job assignment. This item is notcontained in the Company'sletterofJuly 31,listing the points ofdisagreement I find it unnecessary to consider it further181or a classification permanently removed. Briggs indicateda desire to reduce it to a statement that the Union andmanagementwouldwork out the details Jedinakresponded that they had been operating under theseprocedures for many years and it was immaterial whetheritwas an asphalt plant, or an integrated refinery, therehabilitationprocedures had application. The Unionagain raised the question of whether the Letters ofStipulation were to be made part of the agreement.Briggsresponded they are in effect but are not part of thecontract, and that it was not necessary to put them in thecontract.At the meeting of April 20, with Rover as well asBriggs present for the Company, Briggs went over thecontract and indicated the areas in which he felt theparties had reached tentative agreement. Jedinak voicedan objection that there was "no meeting of the minds" asto actual language, andalso an absenceof agreement onthe removal of certain paragraphs, such as those treatingwith rehabilitation procedures. The Union contended thatthe removal of some paragraphs was not within thecontemplationof the provisions of paragraph 2 ofSupplemental Agreement No. 4. Rover indicateda desireto place a breaker position in the promotional chart,attached to Supplemental Agreement No. 3, between theboiler operator and assistant operator positions, and alsobetween the asphalt operator and assistant operator, withanother breaker below the assistant operator in each lineof promotion, which would place the breakernext in line[for promotion], in case of a vacancy. Jedinak objectedthat this was contrary to the seniority provisions of thePrincipalAgreement and the promotional lines ofSupplemental Agreement No. 3. Jedinak acknowledgedthatthe,Union indicatedawillingnesstoagree,nevertheless, subject to a complete agreement on all items.Jedinak asserted that Rover was to prepare and submitprecise language, relative to all the modifications, forstudy.Jedinak explained that one problem, which hedescribed as "major" was the fact that people at theboilerhousewhohadrehabilitationrightsinonedepartment would now no longer have those rights, andbefore this could be formalized the Union had to ascertainthe feelings of the employees. Jedinak asserted that at theconclusion of the meeting of April 20 there were areas ofdisagreement,withparticularreference to paragraph28(a), the unwillingness of Briggs to place the promotionallines in the Principal Agreement, the seniority provisionscontained in paragraphs 11 to 17, inclusive, paragraph175, which provides for four safety committeemen, whichtheCompany wished to reduce to two, and provisionsrelative to placement of returned military personnel, whichcommence at paragraph 53.Rover acknowledged there was extensive discussion ofArticle III, titled Senior ity-Tran sfers-Promotions-Layoffs,covering paragraphs 9 to 82 of the Principal Agreement,on April 20. Rover's explanation was, ". . . I felt we hadan understanding of a position of agreement on this. Idon'tmean to say by that that the Union agreed toeverything we talked about.We had an understandingwith respect to the application of seniority.We had nowords to offer.[Emphasis supplied.] At that time these.had to be developed and I was to put in writing myunderstanding of what we had discussed on this day,, andthat along with the other revisions of the contract, wouldbepresented to theUnion as a complete revisedagreement in conformance with the charge to the partiesby Point [paragraph] 2 of the No. 4 SupplementalAgreement." 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 27, Rover's draft of what is entitled "ArticlesofAgreement," ostensiblyan agreementbetween theCompany and the Union,containing49 typewritten pages,with an attachment covering lines of promotion as Exhibit"A," but not containing the wage-rate schedule attachedas Exhibit "B,"14 was submitted to Jedinak, without thecovering letter dated July 31. A day or two thereafter,Briggs requested Jedinak to screen the draft and submitobjections inwriting,which Jedinak agreed to do.Jedinak, on the suggestion of Deimert that the draftshould be considered word by word, then advised Briggsthat he could not give written objections but was willing tomeet and discuss the draft word by word. In the sameconversation, Jedinak objected to the company failure toincorporate the Letters of Stipulation and the job duties.Briggs did not respond to this objection.On May 25, during the course of a grievance committeemeeting, Briggs indicated that he wished to bring Roverinto themeeting to discuss the Company's proposals.Jedinak responded that the Union would not consider theproposals because the Letters of Stipulation were not inthe proposal. Jedinak, indicating that he was willing tocompromise, inquired if the Letters of Stipulation weresubjecttothegrievanceprocedureandarbitrationprovisions of the Principal Agreement. Briggs respondedhe did not know but would obtain an answer. Jedinakthen indicated a desire for an answer to his request for theinclusion of the job duties in the agreement. Later, duringthe course of the meeting, Briggs indicated that theCompany was obligated and bound by the Letters ofStipulation, as much as by the Principal Agreement, andthat the matters were arbitrable.Briggs alsoindicated thatthe job duties would not be included in the PrincipalAgreement. Jedinak inquired if the Company would givetheUnion a letter stating that the Letters of Stipulationwere subject to arbitration.Briggsindicated that he wouldadvise Jedinak later. Later, the same day, Briggs calledJedinak, at the latter's home, and advised Jedinak thatBriggs couldnot comply with Jedinak's request for awritten statement. Jedinak responded that, in such event,the Letters of Stipulation were worthless.On June 28, during a grievance committee meeting,Briggs reviewed the status of the contract negotiations,pointed out the number of meetings that had been heldand the fact that Rover had submitted a draft. Jedinakreiterated his positionand insistenceupon the inclusion oftheLettersof Stipulation and the job descriptions.' SJedinak acknowledged asserting that, in order for theUnion to give consideration to the draft, these itemswould have to be included in the agreement.Briggsresponded that they would not be included in theagreement.Rover related the Company's position was that theLettersofStipulationwerepartoftheJanuarynegotiations, not part of the deliberations, thus they wouldnot agree to their inclusion in the written contract, absentsuch an agreement at the time they were negotiated.' 6Rover asserted that, upon inquiry by Jedinak, Briggsadvised Jedinak, in view of the position taken by theUnion, there seemed to be no reason or profitable basis"The date of July 28, 1967,appearing on page 4,in item 20,the date ofJuly 31, 1967, and the signature of Briggs thereon, after the page showingExhibit "A,"and the cover page entitled"Articles of Agreement," werenot attached,or inserted at the time of submission of the draft"Rover corroborated Jedinak on the latter's assertion of insistence oninclusion of the Letters of Stipulation,but first did not recall and thendenied reference was made to job descriptions.Rover's assertion that theCompany did not refuse to incorporate job descriptions is not creditedfor furthermeetings.Thus the date of July 1, 1967,specified in paragraph 2 of Supplemental Agreement No.4 as the target date for agreement, was reached withoutagreement.On July 10, a special meeting was held. Jedinak relatedthat the purpose of the meeting was to discuss the rotationof assistant operator-mechanics, on a 3-week rotation, i.e.the first three men at the top of the list would go to thebottom of the list during the following 3-week period, andin this manner stay current with training requirementswhich the Company desired. At this meeting the Companyalso proposed a change in the promotional chart attachedto Supplemental Agreement No. 3 which was at variancewith the submission made at the meeting of May 4."Jedinak asserted that after that submission the Unionpresented that proposal to the membership, on May 12,and indicated its acceptability to the Company, on May25. Jedinak asserted that Briggs explained the changefrom the original submission arose by reason of twopeople in the assistant operator-mechanic classification,whom the Union felt should have been filling vacancies inthe asphalt department but were actually filling vacanciesin the boilerhouse, purportedly by reason of the provisionin the modified promotional chart to include the breakers.Jedinak; asserted that the Union had not approved eitherproposal, by ratification or signature, and had to rejectthe seniority list because it was not in conformity with thePrincipalAgreement. However, Jedinak related that headvised Briggs that the Union was willing to accept thelist if the entire agreement was formalized. Jedinak againraised the matter of the Letters of Stipulation and Briggsresponded that the Letters of Stipulation were notnegotiated into the agreement. Briggs advised, however,that the Company would honor the Letters of Stipulationand abide by them as if they were part of the agreement,and asserted that he had never stated they were not partof the agreement.1eRefusal To BargainThe Appropriate Unit - the Union's Majority StatusOn March 5, 1964, the Board conducted an election, inCase 8-RC-5442, and thereafter, on March 12, 1964,certified theUnion as the exclusive collective-bargainingrepresentative, within the meaning of Section 9(a) of theAct, having found the following employees of Respondentconstitutedaunitappropriateforthepurposesofcollective bargaining, within the meaning of Section 9(b)of the Act:AllproductionandmaintenanceemployeesatEmployer's No. 1 Refinery, Cleveland, Ohio, includingthe storekeepers and assistant stock and purchase clerksin the storehouse, the pipelinegaugers,the controllaboratoryemployees,butexcludingallgraduatechemists and engineers working as such, all office andplant clerical employees, technical employees, and allprofessionalemployees,guardsand supervisors asdefined in the Act.""Rover asserted the Company, on June 28, did not deny the Letters ofStipulation were binding contracts,had the same status as any contractagreement, and the Company intended to honor them"There is no other reference in the record to a meeting of May 4, asdistinguishedfrom April 4, howeverIhave no meansof knowing theaccuracy or inaccuracy of the date"It appears that a rotation system was approved by the membership,subsequently, approximately November 24, 1967"I find of no consequence the assertion of Respondent that the reduction STANDARD OIL COMPANY183There appears no contention that the Union did not, atalltimesmaterial herein, represent a majority of theemployees in the unit.On July 31, 1967, Briggs advised Jedinak that BriggswishedtohaveashortmeetingwiththeUnionCommittee, the following day, to discuss a letter thatBriggs ]lad formulated which was being forwarded toJedinak.At the same time, Briggs indicated, to Jedinak,that it would not be necessary for him to change from hiswork clothes as the meeting would be of short duration.On August 1, 1967, Briggs, a Mr. Heath, of employeerelations atNo. 2 refinery, and Rover, represented theCompany at the meeting. Briggs advised Jedmak, and theother union representatives present, that he was mailing aletter to the various Union officers in the local, that thepurpose of the meeting was to notify the Union thatRespondent was going to place in effect the new contract,in the form in which it had been submitted to Jedinak,and the union representatives, on April 27, 1967 .21 Briggsthen read,intoto,the following letter, addressed toJedinak and signed by Briggs, dated July 31, 1967When agreement was not reached in January of thisyear to make the contract conform to the changes inoperation covered by Supplemental Agreement No. 3,signed in July of 1966, the parties agreed at that timeto continue negotiations on revisions to make the newcontract conform to the changes in operation alreadyagreed to. The revisions of the contract were to havebeen accomplished by July 1, 1967.Subsequent to the conclusion of these negotiations, anumber ofmeetingswere held to discuss the revisionsto the old contract. At the sixth meeting on April 20,1967, we reviewed our previous discussions confirmingthe tentative agreements reached.We then addressedourselves to Article III and reached an understandingin principle on how this article would operate. At theconclusion of this meeting, we agreed to rewrite thetotal contract in line with the understandings reached inthesenegotiationsmeetings.Copies of this revisedcontract were given to you on or about April 27, 1967.When we heard nothing further from you on thesubject,we inquired as to the status of the revisedcontract.You told us that you would give noconsiderationtotherevisedcontractunlessmanagementincludedas a partof the printedcontract,the letiters coveringMain.enance of Rate and JobSecurity,and inaddition, included the job descriptionsof all positions covered bythe agreement.[Emphasissupplied ]We advised you at that time that we felt thatyour iequest to include the letters in the writtencontract was contrary to the agreement of January 24,1967.The duties of the classifications contained inExhibits "A" and "B" of the revised contract asoutlined in our memo to you dated June 24, 1966remainunchanged.As we indicated to you in our last meeting, we feelthatwe have complied with the requirements of theagreement of January 24, 1967. The aforementionedlettersremain in effect, but their inclusion in thewritten contract is not covered by any agreement orunderstanding between the parties and thus is animproper condition for agreement.We have bargainedof the number of employees,by reason of the discontinuance of therefineryoperation,has resulted in a substantial modification of thecomposition of the unit by classifications."Rover corroborated Jedinak as to the assertions of Briggs in which herelated the Respondent's contemplated actionin good faith on all matters and have presented youwith a revised contract containing the results of ourdiscussions.In view of the above, it is apparent that an impassein bargaining has been reached. We, therefore, see noreasonwhy the provisions of the revised contract(copies executed by the Company attached) should notbe placed in effect without delay.We plan to do sobeginning August 1, 1967.Briggs then summarized the events which preceded theAugust 1 meetingasserting,inter alia:that the items inthe agreement were the items which had been agreed to;that the Letters of Stipulation and job duties,21 which theUnion requested be contained in the contract, Briggs feltwas an improper request; that Briggs felt that an"impasse" had been reached. Jedinak asserted that he andhis group took exceptionsto Briggs'assertions 22 Jedinak,among other objections, asserted he advised the companyrepresentatives that the document should not have beenentitled "Articles of Agreement" since there were itemsthat were not covered and there were problems relative toseniorityand bidding procedures which had not beenresolved.23 Jedinak asserted that after glancing at copies,and being aware of the contents, he returned the copies toBriggs,advising him that his contemplated action washighly improper, and that Briggs should permit a meetingwith the International representative, since Jedinak hadnot been forewarned as to the nature of the meeting. It isundisputedthatthetentativemeetingwiththeInternational representative, Phillips, scheduled for August29,was later abandoned, by reason of Respondent'sdistributionof the "Articles of Agreement,"and,onAugust 16, the Union filed the charge in this case.Jedinak asserted the following day, inferentially August2, copies of the purported "Articles of Agreement" weredistributed to each employee in the plant, by Respondent,with a covering letter, signed by Briggs, dated July 31,1967,addressed"To:AllClevelandAsphaltPlantEmployees," with the following content:The 'attached contract is being placed into effect as ofAugust 1, 1967. This represents the old contract plusthesupplements thereto, reflecting the change inoperations from an integrated refinery to an AsphaltPlant.Jedinak related that a revised Seniority List, with acovering letter dated August 1, 1967, was published byRespondent, and posted on the plant bulletin board onAugust 2, 1967.24Jedinak related past practice under the PrincipalAgreement was that, every 3 months, the Company"Rover, acknowledging the job descriptions were part of SupplementalAgreementNo 3, [whichwas part of the revision undertaken inSupplemental AgreementNo. 4], asserted"it is not our general practice toput the duties of a classification in our basic agreement."izIfind it unnecessary, as I have indicatedsupra,to determine if, asJedinak stated,he called to the attention of Briggs the failure to includethe conditions under which a group 2 mancouldbe assigned to a group 3position.Ihave noted that this contention does not appear in theCompany's letter of July 31,and that the parties have subsequentlyamicably adjusted that particular bone of contention"While Jedinak outlined a substantialnumber of otherareas in which heasserted there was no "meeting of the minds"relative to the content of the"Articles ofAgreement,"Ifind it unnecessary to set these items forth,particularlysince there is no claim that each of these items were called tothe attention of Briggs at the August 1 meeting"Jedinak acknowledged being uncertainif thislistwas, or was not,attached to the draft contract submittedat the AugustImeeting, andreturned to Briggs 184DECISIONSOF NATIONAL LABORRELATIONS BOARDsubmitted a seniority list to the Union, usually at aUnion-Management grievance meeting. Some of thesewere 30 to 40 pages in length. The Union would advisethat it was, not accepting the list as a valid list until theyhad had an opportunity to ascertain its accuracy. The listswere then distributed, by the Union, to each department,and postedi on the bulletin board by the Union, requestingtheemployees to contact either Jedinak or theircommitteeman if there was any difference of opinionrelative to placement. Such problems as arose were thenresolved at a meeting between union and managementrepresentatives. Jedinak acknowledged refusing to followthis past practice, and he refused to circulate the list' onJuly 10, when, 'it was first submitted to him. Jedin,ak,acknowledged the accuracy of a portion of the companyminutes of the July 10 ' meeting which reflect that theUnion stated the list was not acceptable as it reflectedcertain conditions of the proposed new agreement. Jeditiakasserted one objection to the published list was that itreflected a change in the numbering system provided inthePrincipalAgreementandnullifiesthebiddingprocedure of the Principal, Agreement. Jedinak firstasserted the area of difference was the insertion of"breakers" into the promotional line, then acknowledgedthat theUnion was willing to agree on this pointtentatively, but subject to completeagreement. 15Jedinakassertedthat,underArticle184of thePrincipal Agreement, the Union has the right to elect 14committeemen to represent the membership, and that theCompany had unilaterally reduced this to 8. Theparagraph identified provides that not more than eightshallmeet in negotiations with Company Management, aWorkmen's Committee. Jedinak also asserted that thesame article provides for a grievance committee of notmore than 7, of the 14 designated. Since August 1, 1967,theCompany has unilaterally reduced the number to beelected to eight, and the number on the Workmen'sCommittee and grievance committee to three each.Previouslyallcommitteemenattendingagrievancemeeting were paid. Since August 1, the Company hasrefused to pay, for the attendance of more than threecommitteemen.Jedinakrelatedthatwhenfivecommitteemen attended the Company insisted that theUnion designate which three were to be paid, otherwise itwould not pay any. These events were related to theregularlyscheduledAugust1967,Union-Companygrievancemeeting.Jedinakacknowledged that themodification of paragraph 184 had been tentatively agreedtoby the Union. Jedinak asserted that these tentativeagreements were subject to complete agreement on allproblems, and particularly on the preciselanguage.It is undisputed that after Rover presented the languagemodifications, on April 27, the Union, for the reasonsindicated,refusedtostateitspositiononthemodificationsContentions of the PartiesConcluding FindingsThree questions are presented by the pleadings andlitigation:(a)whetherRespondent couldmodify anexisting contract unilaterally, by reason of an asserted21The company minutes of July 10,and Jedinak'stestimony clearlyreflect that it was the Union's insistence upon the inclusion of the Lettersof Stipulation into the redraft of the Principal Agreement which precludedacceptance of the Seniority List by the Unionimpasse;(b)whetherRespondent is required toincorporate, by reference or otherwise, into the PrincipalAgreement, the 'provisions of the Letters of Stipulation,relatingto job security and retention of rate upondemotion; and (c) whether Respondent could unilaterallymodify the Seniority List and make other unilateralchanges in terms and conditions of employment. Thesematters are consideredseriatim.a.Unilateral modificationThatRespondent'sissuance,'publication,anddistribution, of the Articles of Agreement was unilateralandmodified the existing PrincipalAgreement andSupplements, which were still in full force and effect, isundisputed.By their terms, as modified by agreement,these agreements expire December 31, 1968, as providedinparagraph I of Supplemental Agreement No. 4, andthen only upon appropriate 60-day notice.Respondent urges that an impasse resulted when theUnion refused, at the meetings of May 25 and June 28 toeven consider the contract draft, unless the Company waswilling to incorporate the Letters of Stipulation in thebasic contract. Respondent urges the Union had no rightto so insist,assertingthat these were signed lateralagreements"in the form negotiated" and not subject tofurthernegotiationuntiltheirexpiration.Respondenturges that the "Articles of Agreement" were in thelanguage which Respondent understood was the basis oftentative agreements with the Union and its understandingof the principles governing seniority."b Itis undisputed thatRespondent refused to bargain further after July 1, 1967.As stated by the Board, inTaft, supraat 478:An employer violates his duty to bargain if, whennegotiationsaresoughtorareinprogress,heunilaterally institutes changesinexistingterms andconditions of employment. [Citing:N.L R.B. v. Katz,369 U.S. 736.] On the other hand, after bargaining toan impasse,that is,after good faith negotiations haveexhaustedthe prospects of concludingan agreement,anemployer does not violate the Act by making unilateralchanges that are reasonably comprehended within hispre-impasseproposals.[Citing:N. L. R. B.v.IntracoastalTerminal, Inc.,286 F.2d 954 (C.A. 5).][Emphasis supplied.]The important difference is that we are not heretreatingwith negotiation or renegotiation of an expiredcollective-bargaining agreement.As I have found,supra,paragraph 1 of Supplemental Agreement No. 4 providesfor the extension of the Principal Agreement and itsSupplements to December 31, 1968. In paragraph 2, ofthat Supplement, the parties undertake no more than aneffort to revise the Principal Agreement and Supplements"to conform to the changes in operation covered bySupplementalAgreementNo. 3" by "making [such]wording changes as may be required" and "by deletion ofobsoleteprovisions."Respondent correctly urges thatsince the contract was not reopened the Union could notinsistupon the inclusion of the subject matter of theLetters of Stipulation,sincethe negotiations were confinedtothespecificsofparagraph2 of SupplementalAgreement No. 4."Respondent's relianceonN L.R B v. Crompton-Highland Mills, Inc,337U S 217, andTaftBroadcastingCompany,163NLRB 475, ismisplacedBoth are inapposite.Crompton treats with the granting of awage increase in excess of the amountsoffered during negotiationTaftrelates to extensive negotiations for a new agreement -STANDARD OIL COMPANY185General Counsel correctly asserts assuming an impasse- it was reached during the term of an existing contractandwould operate simply to maintain in effect allpreexisting contractual commitments. So used the term"impasse" is out of normal context.27GeneralCounselurgesthatthedistribution,byRespondent, to its employees, despite the express andspecific objection of their certified collective-bargainingrepresental.ive,of a document purporting to abrogate,modify,and/orreplacetheirunexpiredcollective-bargainingagreement,hereincalledthePrincipalAgreement, was conduct violative of Section8(a)(5) and (1) of the Act. General Counsel asserts thatthe issuance of a modified contract, oranyattempt toreplace art unexpired contract with a new one, in theabsence ofspecific permission from the other party to thecontract to do so,goes to the very heart of the Act andcannot be condemned too strongly. [Underlining in brief.]Ihave round,supra,that paragraph 2 of the PrincipalAgreement provides,inter alia,"no provision contained inthis agreement or any amendment or supplement heretoshall be modified or altered without the mutual consent ofthe parties." This is followed immediately by provision fornegotiations "upon any proposal to amend, mgclify orsupplement," in view of the planned permanent shutdownof the Refinery, as distinguished from the Asphalt Plant:It is patent that neither the Union nor the Respondentcould indulge in a unilateral modification of an existingagreement. This is so well established as a basic precept ofthe law of contracts as not to require citation.The Congressional purpose, Section 1 of the Act, ofprotecting stated rights "for the purpose of negotiating thetermsand conditions of- employment," becomesmeaningless if unilateral abrogation of contracts issanctioned.Accordingly, for the reasons stated, I find Respondent'saction of railing and refusing to bargain on and after July1,1967, by on August 2, 1967, publishing and circulatingamong the employees, in the appropriate unit described,modified terms and conditions of employment, partiallyset forthinfrasubsection (c), without the consent of theUnion, in each instance, discredited the Union, impairedthe bargaining process, and tended to frustrate the aim ofthe statute to secure-industrial peace through collectivebargaining,28 thus was conduct violative of the provisionsof Section 8(a)(5) and (1) of the Act.b. Letters of stipulationGeneral Counsel urges that the refusal of Respondentto incorporate the Letters of Stipulation into the PrincipalAgreement or Supplements is an unfair labor practice.The premise undoubtedly is that the content relates toworking conditions; i.e. retention of rate upon demotionand job security. I am unable to agree.Section 8(d), by its express terms, does not requireeither party to agree to a proposal or require the makingof a concession. In conformity with the requirements ofSection 81(d), it is undisputed that the parties reduced towriting and signed the modifications of job security andpay retention upon demotion, to the extent agreement wasreached.It is patent from the inquiry Jedinak made to Briggs onApril 4, that there had been no discussion, much less than"Webster's New Collegiate Dictionarydefines impasse as a predicamentaffording no escape"H. J. Heinz Co v. N L R B.,311 U.S 514, 526a meeting of the minds, on the inclusion of the substanceof these letters in the existing agreements, on January 24,when entered into. Otherwise, the application of thegrievanceand arbitration provisions of the PrincipalAgreement would not have been in question. There maybe many arguable reasons why Respondent's position, ofrefusal, could be described as untenable, but the Boardproperlyhasno concern, and no mandate, beyonddetermining that an agreement was entered into andsigned in, the form agreed upon. Clearly the Board is notvested with power to require the action requested in thecomplete absence of evidence of agreement to such anundertaking by the parties.Accordingly, for the reasons stated, I will recommenddismissal of the allegations of paragraph 14(A) of thecomplaint.c.Unilateral changes in working conditionsOn January 24, 1967, by Supplemental Agreement No.4 the Principal Agreement, together with its supplements,were specifically extended to December 31, 1968, exceptastherein - specificallyamended,modifiedand/orsupplemented, with the customary provision for 60 days'notice of termination, at that time, by either party. In thesame Supplement, paragraph 2, the parties agreed to meetandmake necessary revisions, by July 1, 1967, "bydeletion of obsolete provisions and by making wordingchanges as may be required to make said agreementconform to the changes in operation covered bySupplemental Agreement No. 3.Supplemental Agreement No. 3, entered into on July22,1966,provides:asitem1,wage rates andclassifications for the Asphalt Plant, as set forth in anattached exhibit; as -item 2 a promotion chart set forth inan attached exhibit; as item 3, "It is agreed that theprovisions of the Principal Agreement are hereby modifiedto the extent required by items I and 2 above"; as item 4,that the parties accept an attached outline of job duties; asitem 5, an amendment to paragraph 105 of the PrincipalAgreement; as item 6, "Except as specifically set forth initems 1 and 2 above, the provisions of the PrincipalAgreement shall remain subject to reopening fornegotiations in accordance with the provisions of Article Ithereof."It is thus patent that, in the words of the Supplement,except as the wage rates, classifications, and promotionchart were modified by this Supplement, the provisions ofArticle I, paragraph 2, of the Principal Agreement,supra,applied to any modifications undertaken under paragraph2 of Supplemental Agreement No. 4. I have set forthsuprathe requirement for mutual consent requisite for anymodification or alteration.Respondent,relyingsolelyonthelanguageofSupplemental' Agreement No. 4, urges, in its brief, that"the basic provisions wereno longer legally in effect aswritten "Inconsistently Respondent urges that the Lettersof Stipulation were not open for negotiation until thetermination of the contract, on December 31, 1968, byreason of the same document. Thus, Respondent wouldlimitmodificationof the terms and conditions ofemployment to its proposals, on the basis of admittedly"tentative"agreements.These "tentative" agreementswere conditioned upon final complete agreement onlanguage and agreement on other conditions. The Unionneveraccepted the language and Respondent neveraccepted inclusion of the other conditions; i.e. jobclassificationsandLettersofStipulation.Thus no 186DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement to modify existed.29Respondent unilaterallymodified: seniority, lines ofpromotion, by insertion of breakers; reduction of thenumber of grievance committeemen, from 7 to 3, andrefused to make payments to committeemen in excess of3, in violation of the agreement, paragraph 184; reducedthe number of elected representatives from 14 to 8, andtheWorkmen's Committee, also in paragraph 184, from 7to3;and posted a Seniority List without obtainingcustomary screening and comments from the Union.Numerous other language changes and deletions weremade in the Principal Agreement, without the Union'sconcurrence.Respondent urges, alternatively: (a) Paragraph 2 of thePrincipalAgreement, requiring "mutual consent" formodifications during the contract term is inapplicable,because it was superseded by Section 2 of SupplementalAgreement No. 4. Respondent's argument is that, whilethefirstparagraph"reinstatedandamended" thePrincipalAgreement, Section 2 expresslyleftopen forfurther negotiationthe provisions of the basic contractrequiringmodificationbecauseofthechanges inoperation; (b) the parties could hardly have intended thattheUnion could frustrate indefinitely "a workableagreement for the asphalt operations" by withholding its"consent"; (c) the parties had already agreed that theprovisions of the Principal Agreement were "modified tothe,extent required" by their negotiation of the new wagerates, job classifications and promotion lines, under theSupplementalAgreementNo. 3; (d) the Articles [ofAgreement] . . . incorporated the tentative agreementsreached by [the parties] . . . and the principles governingseniority that they worked out in the negotiations . . .(Quotes and emphasis in brief.) The short answer is, asRespondent urged relative to the Letters of Stipulation,thePrincipalAgreement,intoto,was extended toDecember 31, 1968, except as amended by theSupplementaryAgreements.Allparagraph2ofSupplemental Agreement No. 4 left for negotiation was,(1) deletion of obsolete provisions, and '(2) such wordingchanges as may be required to conform the PrincipalAgreement provisions to the changes in operation coveredby Supplemental Agreement No. 3. It is patent thatRespondent's unilateral modifications of the terms of theagreements and working conditions were not within theareadescribed,forfurthernegotiation,under the"Respondent's inconsistency is further illustrated by the following, in itsbrief,at pages indicated."The negotiations were limited to making thenecessary revisions to the basic contract to conform the contract to thechanges in operation..."[15]; "The negotiations in March and April werefor the purpose of formalizing the modifications by deleting obsoleteprovisions and by making wording changes." [16];"It is firmlyestablished law that an employer is under no duty to negotiate onmodifications of written contract terms, [Letters of Stipulation] if themodifications are to become effective before the terms are subject toreopening under the provisions of the contract"[16],"The right [ofRespondent]to institute new terms and conditions[after impasse] includesthe right to implement the terms in practice....The seniority list was thesame list rejected by the Union at the July 10 meeting, on the ground thatthe list reflected contract modifications in the contract draft The Unionwas unwilling to consider the list unlessthe Lettersof Stipulation wereincluded in the contract draft. Thus,the impasse extended to the senioritylistand the Respondent had the right to unilaterally institute the list... "[21]Ergo,theUnion was bound by the terms of the agreement, untilDecember 31, 1968, unless Respondent agreed to modification, whileRespondent,on the assertion of "impasse,"was free to disregard the sameterms and conditions,and to invoke unilateral modifications. I fail tocomprehend such legal gymnastics.provisions of paragraph 2 of Supplemental AgreementNo. 4.The Board has held that unilateral action with respectto wages, hours, and working conditions, in derogation ofRespondent's obligation to bargain with the Union, as theexclusive collective-bargaining representative is so wellsettledas to require no citation of authority.FlemingManufacturing Company, Inc.,119 NLRB 452, 464.TheBoard has also held: The existence of thebargaining impasse does not destroy . . . the authority oftherepresentativetoactwithin the sphere of itsrepresentation ..Accordingly, as we have frequentlyheld, a bargaining impasse does not relieve an employerfrom the continuing duty to take no action which theemployeesmay interpret as a "disparagement of thecollective bargaining process" or which amounts in fact toa withdrawal of recognition of the union's representativestatusor to an undermining of its authority .Intracoastal Terminal, Inc.,125NLRB 359, 367;CentralMetallic Casket Co.,91 NLRB 572.General Counsel urges the bad faith of Respondent isreflected by the extremely short period of time between itsannouncement, on August 1, that it considered its draft asbeing in effect, and its distribution to employees, onAugust2GeneralCounselalsourgesthedraft,purporting on its face to be the result of a mutualagreement between the parties, must necessarily haveseemed`" to themembers of the Union to be adisparagement of the representative status of their Union,and of the collective-bargaining process I agree, and sofind.Accordingly, for the reasons stated, I find Respondent'sunilateral revision, publication, and circulation among theemployees in the unit describedsupra,of the SeniorityList, lines of promotion, a revised provision relative to thenumberofgrievanceandWorkmen'sCommitteemembers, and other revisions of the Principal Agreementand Supplements, was, in each instance, unilateral action,thus a failure and refusal to bargain in good faith andviolative of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurringinconnectionwithRespondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States, and such of them ashave been found to constitute unfair labor practices, tendto lead to labor disputes obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices, it will berecommended that it cease and desist therefrom and takeaffirmative action designed to effectuate the policies of theAct.Itwill be recommended that Respondent revoke andrescind the Articles of Agreement unilaterally publishedby it, and distributed to its employees on August2, 1967,including,but not confined to, the purported SeniorityList, lines of promotion,reduction of grievance andWorkmen'sCommittee members. It is also recommendedthatRespondent reinstate, in full force and effect, thePrincipalAgreement and the Supplemental Agreements, STANDARD OIL COMPANY187as they existed on August 1, 1967. It is also recommendedthatRespondent, upon request, bargain collectively withOil,Chemical and Atomic Workers International Union,Local 7-395, as the exclusive representative of allemployees in the unit herein found to be appropriate forthe purposes of collective bargaining.Itisrecommended that Respondent make wholemembers of the grievance committee, the Workmen'sCommitlee, and any employee deprived of a senioritypromotion, if any, for any loss of pay such employeeshave suffered by reason of the Respondent's unilateralaction, by the payment to each of the sum they wouldhave received for such meetings as have been held on andafterAugust 1, 1967, until the time of Respondent'srestoration of the full committee membership, as providedin the Principal Agreement, or until modification of suchprovisions bymutual agreement of the parties, or thepayment to any employee denied a seniority promotionsuch sums as he would have earned, and of which he wasdeprived in the interim.It is further recommended that Respondent be orderedto cease and desist from in any like or related mannerinfringingupon rights guaranteed to its employees bySection 7 of the Act.Upon the foregoing findings of fact and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Oil,Chemical and Atomic Workers InternationalUnion, Local 7-395, is a labor organization within themeaning of Section 2(5) of the Act.3.Allproductionandmaintenance employees atEmployer's No. I Refinery, Cleveland, Ohio, including thestorekeepers and assistant stock and purchase clerks in thestorehouse, the pipe line gaugers, the control laboratoryemployees,but excluding all graduate chemists andengineers working as such, all office and plant clericalemployees, technical employees, and all professionalemployees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.At all times since March 12, 1964, Oil, Chemical,and Atomic Workers International Union, Local 7-395,has been the exclusive representative of all the employeesintheaforesaidunitfor the purpose of collectivebargaining with respect to rates of pay, wages, hours ofemployment,andothertermsandconditionsofemployment.5.By failing and refusing to bargain in good faith withthe aforesaid labor organization, on and after July 1,1967, and by unilaterally publishing and circulating amongemployees, in the appropriate unit described, modifiedterms and conditions of employment, on or about August2, 1967, and by unilaterally modifying the Seniority List,lines of promotion, numbers of grievance and Workmen'sCommiltee membership, and by making other wordingchanges,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.6.By refusing to incorporate the Letters of StipuationwithinthePrincipalAgreement or a SupplementalAgreement Respondent has not engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act,7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record of the case,Irecommend that the Respondent, The Standard OilCompany (Ohio), its officers, agents, successors, andassigns, shall:1.Cease and desist from-(a)Failingand refusing to recognize and bargaincollectively, in good faith, concerning wages, hours andother terms and conditions of employment, with Oil,Chemical and AtomicWorkers InternationalUnion,Local7-395,astheexclusiverepresentativeof itsemployees in the following appropriate unit:AllproductionandmaintenanceemployeesatEmployer's No. 1 Refinery, Cleveland, Ohio, includingthe storekeepers and assistant stock and purchase clerksin the storehouse, the pipe line gaugers, the controllaboratoryemployees,butexcludingallgraduatechemists and engineers working as such, all office andplant clerical employees, technical employees, and allprofessionalemployees,guardsand supervisors asdefined in the Act.(b)Unilaterally,without agreement with the Union,publishing or circulating unilaterally adopted terms andconditions of employment inconsistent with the existingPrincipalAgreement and Supplemental Agreements, ormodifyingtheSeniorityList,linesofpromotion,membership of grievance and Workmen's Committees, orother language of said agreements.(c)In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheirrighttoself-organization,toformlabororganizations, to join or assist Oil, Chemical and AtomicWorkers International Union, Local 7-395, or any otherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection guaranteedin Section 7 of the Act, or to refrain from any and allsuch activities, except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment as authorizedinSection8(a)(3)of the Act, as modified by theLabor-ManagementReporting and DisclosureAct of1959.2.Take the following affirmative action which it isfound will effectuate the policies of the Act.(a)Revoke and rescind the Articles of Agreementpublished and circulated on August 2, 1967, and theSeniority List, lines of promotion, and modifications ofthemembershipofthegrievancecommitteeandWorkmen's Committee, and other language modificationsissuedat the same time, and restore the terms andconditions of employment existing prior thereto under theterms of the previously existing Principal Agreement andSupplemental Agreements.(b)Upon request, recognize and bargain collectivelywithOil,Chemical and Atomic Workers InternationalUnion, Local 7-395, as the exclusive representative of allthe employees in the aforesaid appropriate unit, and, if anunderstanding is reached to modify the existing PrincipalAgreement and Supplemental Agreements, within themeaning of paragraph 2 of Supplemental Agreement No. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARD4,or otherwise, embody such understanding in a signedagreement.(c)Make whole members of the grievance committee,Workmen's Committee, and any employee deprived of asenioritypromotion, if any, for any loss of pay suchemployees have suffered by reason of Respondent'sunilateral action(d) Post at its Asphalt Plant, in Cleveland, Ohio, copiesof the attached notice marked "Appendix "30 Copies ofsaid notice to be furnished by the Regional Director forRegion8,afterbeingsignedbyRespondent'srepresentative, shall be posted by the Respondent andmaintained by it for 60 consecutive days thereafter, inconspicuousplaces,includingeachofRespondent'sbulletin boards.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 8, inwriting,within 20 days from the receipt of this TrialExaminer's Decision what steps it has taken to complytherewith.31 It is further recommended that unless theRespondent shall within 20 days from the receipt of thisTrial Examiner's Decision notify said Regional Director,inwriting,that itwillcomplywith the foregoingRecommendedOrder, theNationalLaborRelationsBoard issue an Order requiring the Respondent to takethe action aforesaid.IT IS FURTHER RECOMMENDED that the allegations ofparagraph 14(A) of the complaint be dismissed.In the event thatthisRecommendedOrder be adopted by the Boardthe words"a Decisionand Order" shall besubstituted for the words "theRecommendedOrder of a Trial Examiner'in the noticeIn the furtherevent thatthe Board's Order beenforcedby a decree of a United StatesCourt of Appeals, thewords "aDecree of the United States Court ofAppeals enforcing an Order"shall be substituted for the words"a Decisionand Order ""In the eventthatthisRecommendedOrder be adopted by the Board,this provision shall be modifiedto read "Notifysaid Regional Director, inwriting,within 10 days from the date of this Order what steps theRespondent has takento comply therewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL, and do hereby, revoke and rescind theArticles of Agreement unilaterally published by us, onAugust 1, 1967, and distributed to our employees, onAugust 2, 1967, and particularly the Seniority List,linesofpromotion,reductionofgrievanceandWorkmen's Committee members and reinstate, in fullforceand effect, the Principal Agreement and theSupplemental Agreements, as they existed on August 1,1967.WE WILL, upon request, recognize and bargaincollectivelywithOil,Chemical and Atomic WorkersInternationalUnion,Local 7-395, as the exclusiverepresentative of the employees in the bargaining unitdescribed below with respect to rates of pay, wages,hours of employment, and other terms and conditionsof employment, and, if an understanding is reached, wewill embody such understanding in a signed contract.The bargaining unit is-All production and maintenance employees at No. 1Refinery, Cleveland, Ohio, including the storekeepersand assistant stock and purchase clerks in thestorehouse,thepipelinegaugers,thecontrollaboratory employees, but exchtding all graduatechemists and engineers working as such, all office andplant clerical employees, technical employees, and allprofessional employees, guards and supervisors asdefined in the Act.WE WILL NOT unilaterally, without agreement withtheUnion, publish or circulate unilaterally adoptedterms and conditions of employment inconsistent withthe existing PrincipalAgreement and SupplementalAgreements, or modify the Seniority List, lines ofpromotion,membership of grievance and Workmen'sCommittees, or other language of said agreements.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization, to form labororganizations, to join or assist Oil, Chemical andAtomic Workers International Union, Local 7-395, orany other labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protectionguaranteed in Section 7 of the Act, or to refrain fromany and all such activities, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act,asmodified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL make whole members of the grievancecommittee,Workmen's Committee, and any employeedeprived of a seniority promotion for any loss of paysuchemployeeshave suffered by reason of ourunilateral action.DatedByTHE STANDARD OILCOMPANY (OHIO)(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 1695 FederalOfficeBuilding, 1240 East 9th Street, Cleveland, Ohio44199, Telephone 522-3738.